Mellen C. J.
delivered the opinion of the Court at the ensuing July term in Waldo.
The services of the plaintiff were performed under the supposed ■authority of Thompson, Holt and Kacey. On inspecting the papers introduced as evidence to prove their authority, we are all satisfied that the presiding judge very properly decided that they were insufficient to shew such authority. Whether the school district meeting on the 8th of September, 1821, was regularly called and notified or not, the certificate of the proceedings of the meeting import any thing but certainty and consistency. It is stated thzt Jonathan Hut-chins was chosen clerk, and William Holt moderator. The only proof that the clerk was sworn, is a certificate signed by William Holt, Jr. that Jonathan Hutchins was duly sworn by him, as moderator of said meeting, into the office of district clerk. ■ Besides, a moderator of a town meeting is not an ordinary certifying officer. When he administers the oath of office to a town officer, he should make out a certificate of the oath, and die same should be filed among the papers of the town, as furnishing the regular evidence that the oath had been administered. The certificate in the present case does not appear to have been so filed. Welles & al. v. Battells & al. 11 Mass. 477. Had it been filed as before mentioned, a copy of it, attested by the clerk, would have been proper evidence ; but in the absence of such attested copy we have no evidence of the proceedings of the said meeting, of course none of the legal existence of the three persons before named as a committee. On this ground the proposed amendment of the declaration by adding a ■count on the order drawn by Holt and Thompson on the 27th of *121December 1824, if granted, would not avail the plaintiff; because-they had no legal authority to draw it so as to bind the school district ; it therefore is not allowed. The case furnishes us with nc facts that show any express promise on the part of the district tc pay for the plaintiff’s labor and expense in finishing the school house. Are there any from which the law will imply a promise ? This case bears a strong resemblance, in this respect, to that of Hayden v. Madison, ante p. 76. It is a sound principle of law, that a promise may be implied, on the part of a corporation, from the acts of its accredited agent, whose powers are of a general character; as in the case of directors of a bank, selectmen, overseers of the poor, &c.
As we decided in the abovementioned case of Hayden v. Madison, if one man accepts, or knowingly avails himself of the benefit of services done for him, without his authority or request, he shall be held to pay a reasonable compensation for them, so ill the present case the same principle may be applied. The work on the school house frame, which had been erected by the district previously, was commenced in 3 821 ; and it was nearly completed in the winter of 1824, when it was consumed by fire. A school was kept in it in the winter of 1823, and such was the state of it, that for two months, in the winter of 1824, the school was kept there under the direction of a school agent, whose authority was proved and not questioned. In the discharge of the various duties of his office, a school agent is exercising the powers of the district, and binds them by those contracts and arrangements which he, in his judgment, deems proper and for the interest of those whom he officially represents. His acts, therefore, in appropriating the school house to its intended uses, and for the benefit of the district, we must consider as an acceptance of the house and a sanction of those acts which the plaintiff had done towards completing it, equivalent, in its legal effect, to a previous request on the part of the school district. The action, according to the agreement of the parties, is to stand' for trial, subject to the principles herein before stated.